Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 1 of 7 PageID 2761




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO: 3:19-cr-77-J-34PDB

MARK WESLEY SCHMIT                                ORDER ON MOTION FOR
                                                  SENTENCE REDUCTION UNDER
                                                  18 U.S.C. § 3582(c)(1)(A)


                                         ORDER

        Upon motion of      the defendant       the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the factors

identified in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits. 1

           FACTORS CONSIDERED

        Defendant Mark Wesley Schmit is a 51-year-old inmate incarcerated at Butner

FMC, serving a 240-month term of imprisonment for the distribution of child pornography.

(Doc. 54, Judgment). According to the Bureau of Prisons (BOP), he is scheduled to be

released from prison on April 30, 2036. Schmit seeks compassionate release because of

the Covid-19 pandemic and because he has terminal Stage IV colon cancer. According

to available records, his prognosis is poor and he is expected to live a few more weeks




1
       Schmit filed a motion for reconsideration from the denial of the appointment of counsel
(Doc. 60, Motion) and a supplement (Doc. 61, Supplement), which the Court construed as a
motion for compassionate release (Doc. 62, Order).
Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 2 of 7 PageID 2762




or months. Schmit recently advised the Court that he has discontinued chemotherapy and

will be moved into hospice care. (Doc. 61, Supplement). The United States opposes the

Motion. (Doc. 63, Response).

      Ordinarily, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, as amended by the First Step Act of 2018, §

3582(c) provides in relevant part:

      (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to bring
          a motion on the defendant's behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the defendant’s facility,
          whichever is earlier, may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term
          of imprisonment), after considering the factors set forth in section
          3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction …

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). A movant for compassionate release bears the burden of

proving that a reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-

550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). “Given the permissive

language [of § 3582(c)(1)(A)], a district court's decision whether to grant or deny a

defendant's request for a sentence reduction is discretionary.” United States v. Winner,

No. 20–11692, 2020 WL 7137068, at *2 (11th Cir. Dec. 7, 2020).




                                            2
Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 3 of 7 PageID 2763




       The United States concedes that Schmit has satisfied § 3582(c)(1)(A)’s exhaustion

requirement and that he has terminal cancer, which qualifies as an extraordinary and

compelling reason for compassionate release. See Response at 4–6. However, the

United States argues that the Court should deny Schmit’s request because he does not

have a verified release plan, because the BOP is adequately responding to Schmit’s

needs and to Covid-19, and because the sentencing factors under § 3553(a) do not

support a reduction in sentence. Id. at 6–16.

       The Court agrees that Schmit’s stage IV colon cancer, which has a terminal

prognosis, qualifies as an extraordinary and compelling reason for compassionate

release, either alone or in combination with Covid-19. Notably, the Court was aware that

Schmit had metastatic colon cancer at the time of his sentencing hearing. The Final

Presentence Investigation Report [PSR], which was prepared in December 2019, noted

that Schmit had Stage IV colon cancer, which by then had spread to his liver and

elsewhere. (See Doc. 52, PSR at ¶ 100; Doc. 52-8, Oncology Report). Schmit’s

oncologist, Dr. Brian Ramnaraign, reported that Schmit’s life expectancy was six months

without chemotherapy and two to three years with chemotherapy. Oncology Report at 3.

Despite receiving chemotherapy while in BOP custody, Schmit’s condition has

deteriorated rapidly, such that he recently discontinued treatment and advised the Court

that he would be moved into hospice care. See Supplement (Doc. 61). 2




2
         The Court recognizes there is a split of authority over whether district courts are bound by
the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13, cmt. 1. See, e.g.,
United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020); United States v. Brooker, 976
F.3d 228, 234 (2d Cir. 2020). The Court’s decision does not depend on the resolution of that issue
because the United States concedes that Schmit’s case presents extraordinary and compelling
circumstances.


                                                 3
Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 4 of 7 PageID 2764




       While Schmit’s medical condition qualifies as an extraordinary and compelling

circumstance, releasing him from BOP custody is not warranted upon consideration of all

the § 3553(a) factors. Among other things, the Court must consider “the nature and

circumstances of the offense and the history and characteristics of the defendant,” §

3553(a)(1), as well as the need for the sentence “to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense,” §

3553(a)(2)(A). Although Schmit was convicted of distributing child pornography, this was

not an ordinary distribution offense. FBI agents began investigating Schmit after they

discovered he had exchanged videos of child exploitation with an individual who was

arrested in New Hampshire for the attempted production of child pornography. PSR at ¶¶

7–9. Upon further investigation, FBI agents discovered that Schmit, using the persona of

a teenage boy named “Justin,” had engaged in sexually graphic conversations with three

young women and pressured them into sending him sexually explicit images of

themselves. Id. at ¶¶ 15–22; (see also Doc. 37, Plea Agreement at 20–23). Two of the

victims, M.R. and M.P., were confirmed to have been minors at the time, and Schmit was

aware of their ages. With respect to the third victim, M.L., it was not confirmed whether

she was a minor when she sent the explicit images. PSR at ¶ 23. However, M.L. recently

submitted a letter to this Court describing herself as a victim of child pornography. (Doc.

63-5, Letter from M.L.). In the letter, she discusses the impact that Schmit’s conduct had

on her and urges the Court not to release him from custody.

       In light of the severity of the offense conduct, the Court determined that a 240-

month term of imprisonment was warranted (aware of the terminal trajectory of Schmit’s

cancer diagnosis). As of today, Schmit has served a little over one year and eight months




                                             4
Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 5 of 7 PageID 2765




of his sentence, dating from his arrest on April 16, 2019. See PSR at p. 1. Releasing

Schmit after spending so little time in custody would most certainly fail to reflect the

severity of the crime, fail to provide just punishment, and fail to afford adequate general

deterrence.

       Moreover, the Court must consider the need for the sentence imposed “to provide

the defendant with needed … medical care, or other correctional treatment in the most

effective manner.” 18 U.S.C. § 3553(a)(2)(D). Schmit resides at Butner FMC, which is a

dedicated medical facility. As the United States points out, Schmit has not developed a

verified release plan, a consideration that takes on added importance given his medical

condition. Response at 6–9. On its own, the BOP attempted to arrange Schmit’s transfer

to a Veterans Affairs (V.A.) facility but the facility could not accept him. (Doc. 63-4, Medical

Records at 12, 17, 21, 112–15, 125, 141, 156). Additionally, the medical records reflect

that the BOP will transfer Schmit to hospice on December 29, 2020, id. at 50, 53, 63, 65,

where the goal will be to provide him with comfort measures, id. at 1, 3. There is no

indication that Butner FMC’s hospice program cannot or will not provide Schmit with

appropriate palliative care.

       This case resembles United States v. Chambliss, in which the Fifth Circuit Court

of Appeals affirmed the denial of a defendant’s motion for compassionate release under

the § 3553(a) factors where the defendant had terminal liver cancer. 948 F.3d 691 (5th

Cir. 2020). The district court pointed to the severity of the offense (trafficking

methamphetamine) and the defendant’s criminal history, and observed that he had

completed only 14 years of his 30-year sentence. Id. at 693-94. The district court

reasoned that, although the defendant was terminally ill, releasing him from prison after




                                               5
Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 6 of 7 PageID 2766




14 years would minimize the severity of the crime and fail to provide just punishment. Id.

at 694. The district court also determined that the defendant was receiving adequate

medical care at FMC Rochester and that the need to provide him with necessary

treatment warranted keeping him at the facility. See id. at 692, 694. The Fifth Circuit held

that the district court did not abuse its discretion in balancing the § 3553(a) factors and

affirmed the district court’s ruling. Id. at 694. As in Chambliss, here the § 3553(a) factors

do not warrant compassionate release. In particular, the need for the sentence imposed

to reflect the seriousness of the offense and to provide just punishment, and the need to

provide Schmit with necessary medical care, do not warrant releasing him from the BOP’s

custody. 3

       Upon review of the record, Defendant Mark Wesley Schmit’s Motion for

Reconsideration (Doc. 60) and Supplement (Doc. 61), construed as a Motion for

Compassionate Release, are DENIED. Likewise, the request for the appointment of

counsel is DENIED because it is not supported by the interests of justice. United States

v. Cain, 827 F. App’x 915, 921–22 (11th Cir. 2020). The Court requests that the United

States provide a copy of this Order to M.L.

       DONE AND ORDERED at Jacksonville, Florida this 22nd day of December, 2020.




3
       As the Fifth Circuit pointed out, while the Court may not extend a defendant’s prison term
based on the need for treatment, Tapia v. United States, 564 U.S. 319, 321 (2011), it may consider
a defendant’s need for medical care in declining to shorten his term of imprisonment, Chambliss,
948 F.3d at 694.


                                                6
Case 3:19-cr-00077-MMH-PDB Document 64 Filed 12/22/20 Page 7 of 7 PageID 2767




lc 19
Copies:
Defendant
Counsel of record




                                     7
